IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 1259 Disciplinary Docket No. 3
                                          :
PHILIP G. GENTILE                         :   No. 54 DB 2007
                                          :
                                          :   Attorney Registration No. 57151
                                          :
                                          :   (Northampton County)
PETITION FOR REINSTATEMENT                :




                                       ORDER


PER CURIAM


       AND NOW, this 16th day of March, 2018, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).